 Case 2:20-cr-00054 Document 117-1 Filed 07/18/21 Page 1 of 1 PageID #: 739



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                    CRIMINAL NO.       2:20-cr-00054


NEDELTCHO VLADIMIROV

                                  ORDER

     It is ORDERED that leave of Court is hereby granted for the

filing of the dismissal without prejudice of Count Five of the

Superseding Indictment in this case as to defendant Nedeltcho

Vladimirov.

     The Clerk is directed to send a certified copy of this Order

to all counsel of record, to the defendant Nedeltcho Vladimirov,

and to the United States Marshals Service.



                                  Enter:



                                  _______________________________
                                  IRENE C. BERGER
                                  United States District Judge
